PER CURIAM.
We hereby grant the applications in 02-C-1028 and 02-C-1282 and vacate the judgments of the court of appeal. The cases are remanded to the Court of Ap*1293peal, Fourth Circuit, with instructions to reconcile its conflicting rulings in these cases and render judgment anew.
We further order the Court of Appeal, Fourth Circuit, to decide this matter en banc in order to achieve uniformity within the circuit. See Fontenot v. Reddell Vidrine Water District, 01-0752 (La.10/26/01), 798 So.2d 951.